PER CURIAM.
David Gates appeals the denial of his petition for habeas corpus and mandamus. By petition filed only against Singletary as Secretary of the Department of Corrections (DOC), Gates alleged that his sentence expired on October 8, 1991 because of control release credits and the Florida Parole Commission (FPC) had unlawfully extended his control release date. After the lower court issued an order to show cause, the DOC filed a limited response advising the court that the proper party respondent was the FPC sitting as the Control Release Authority. The FPC, although not formally a party, filed a response and argued that it had the authority to change Gates’ control release date based on a presentence investigation (PSI) report which was not available at the time the original control release date was determined. After considering the petition and responses, the lower court denied the petition.
It is not clear from our review of the record whether Gates received or considered the response filed by the FPC. In addition, the FPC’s response did not contain a copy of the PSI upon which the FPC relied in changing Gates’ control release date. In the absence of both the report and an opportunity by Gates to reply to the FPC’s allegations, we must vacate the order denying the petition and remand for the FPC to file a response to the order to show cause which contains a copy of the PSI. We also direct the FPC to serve this response on Gates.
BOOTH, KAHN and MICKLE, JJ., concur.